NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

                 GREGORY STELLA,
                  Plaintiff-Appellant,
                           v.
                  UNITED STATES,
                  Defendant-Appellee.
              __________________________

                      2012-5116
              __________________________

    Appeal from the United States Court of Federal
Claims in case no. 11-CV-233, Senior Judge Eric G. Brug-
gink.
               __________________________

              Decided: November 7, 2012
              __________________________

   GREGORY STELLA, of Brooklyn, New York, pro se.

    JOHN S. GROAT, Trial Attorney, Commercial Litigation
Branch, Civil Division, United States Department of
Justice, of Washington, DC, for defendant-appellee. With
him on the brief were STUART F. DELERY, Acting Assistant
Attorney General, JEANNE E. DAVIDSON, Director, and
MARTIN F. HOCKEY, JR., Assistant Director.
               __________________________
STELLA   v. US                                            2


   Before DYK, PROST, and O’MALLEY, Circuit Judges.
PER CURIAM.
    Gregory Stella (“Stella”) appeals from the order of the
Court of Federal Claims dismissing his complaint for lack
of jurisdiction. See Stella v. United States, No. 12-233C
(Fed. Cl. June 21, 2012). We affirm.
                       BACKGROUND
    Stella filed this complaint with the Court of Federal
Claims in April 2012, seeking at least $500,000 in dam-
ages from the United States “due to the fact of severe Post
Traumatic Stress Disorder, which … came from [his]
situation of pain and suffering.” Appellee’s App. 4. In an
accompanying handwritten document, Stella recounted
various incidents that have taken place in his life since
1988. Several of these incidents involved alleged attempts
to read his thoughts, intercept his communications,
implant images in his mind, and otherwise interfere with
his mental well-being. Stella alleged that a wide range of
individuals and organizations were responsible for these
efforts, including his neighbors, the Mafia, bank employ-
ees, and various local and federal law enforcement agen-
cies.
    The United States did not answer. The court, acting
on its own initiative, dismissed the complaint for lack of
jurisdiction. The court noted that its jurisdiction under
the Tucker Act, 28 U.S.C. § 1491(a)(1) (2006), is limited to
certain types of claims against the United States. The
court found that Stella had failed to allege any wrongdo-
ing on the part of the United States or its agents that lay
within the court’s power to remedy. Stella, No. 12-233C,
slip op. at 2 (Fed. Cl. June 21, 2012).
    Stella timely appealed to this Court. We have jurisdic-
tion pursuant to 28 U.S.C. § 1295(a)(3).
3                                               STELLA   v. US


                        DISCUSSION
    “We … review de novo the Court of Federal Claims’s
dismissal of a claim for lack of jurisdiction.” Doe v. United
States, 463 F.3d 1314, 1320 (Fed. Cir. 2006) (citations
omitted).
    Under the Tucker Act, the Court of Federal Claims
has jurisdiction over “any claim against the United States
founded either upon the Constitution, or any Act of Con-
gress or any regulation of an executive department, or
upon any express or implied contract with the United
States, or for … damages in cases not sounding in tort.”
28 U.S.C. § 1491(a)(1) (2006). The statute places three
clear limitations on the court’s jurisdiction: a claim must
be “against the United States,” see Hassan v. United
States, 41 Fed. Cl. 149, 150 (1998), it must be “founded …
upon” some “separate source of substantive law that
creates the right to money damages,” Fisher v. United
States, 402 F.3d 1167, 1172 (Fed. Cir. 2005) (citations
omitted), and it must “not sound in tort,” see Trauma
Serv. Grp. v. United States, 104 F.3d 1321, 1327 (Fed. Cir.
1997).
    As the Court of Federal Claims correctly noted, most
of the individuals and organizations against whom Stella
has complained are not federal officials or agencies. The
Court of Federal Claims cannot hear claims against these
parties. To the extent that Stella has alleged that various
federal officials and agencies contributed to his condition,
either directly or by failing to protect him, the court
correctly observed that these appear to be tort claims,
which the court is similarly barred from hearing. The
court can only hear claims against these federal officials
or agencies if they are based on a “separate source of
substantive law that creates the right to money damages,”
Fisher, 402 F.3d at 1172. Stella has not identified any
STELLA   v. US                                             4


such source of law, and this court has been unable to
identify one on its own. As such, none of Stella’s claims lie
within the Court of Federal Claims’s Tucker Act jurisdic-
tion.
    On appeal, Stella complains that the Court of Federal
Claims did not grant him discovery against the United
States – that is, that it refused to “subpoena a doctor and
a[n] affiliate from the [Department of Defense]” or to “ask
any questions.” Appellant’s Informal Br. 1. Stella has not
alleged that any of the facts that he hopes to uncover,
however, would cure the jurisdictional defect that pre-
vents the court from hearing his claims.
    For these reasons, we affirm the Court of Federal
Claims’s dismissal of Stella’s claim.
                           COSTS
    No costs.